DETAILED ACTION
1.	This communication is in response to the Application filed on 6/12/2020. Claims 1-18 are pending and have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2. 	Claims 7-10, 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has long held that “laws of nature, natural phenomena, and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (quoting Assoc. for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (internal quotation marks omitted)). The “abstract ideas” category embodies the longstanding rule that an idea, by itself, is not patentable. Alice Corp., 134S. Ct. at 2355 (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).
In Alice, the Supreme Court sets forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas [or mental processes[1]] from those that claim patent-eligible applications of those concepts.” Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–97 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself’”. Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.’” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation omitted).
In applying the framework set out in Alice, and as the first step of the analysis, the examiner finds that the Claims are directed to a patent-ineligible abstract idea which pertains to a human organizing of activities, particularly for translating text data from a first language into a second language, through sentence embedding, where all the steps of the Claims can be performed by a human, with the support of at most a generic computer which does not tie the Claims to a practical application. CyberSource Corp. 654 F.3d at 1372.  “[M]ental processes–or processes of human thinking–standing alone are not patentable even if they have practical application.” In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009); see also Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature . . . , mental processes, and abstract intellectual concepts are not patentable, as they are basic tools of scientific and technological work.” For the second step of the Alice analysis, the examiner finds that the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea to a particular technological environment, such that the claim(s) amounts to significantly more than the abstract idea itself.
Furthermore, as recognized by the Federal Circuit in Ultramercial Inc. v. Hulu, LLC, 772 F.3d 709, 714 (Fed. Cir. 2014) (quoting Bilski v. Kappos, 561 U.S. at 594), the “machine-or-transformation” test can provide a “‘useful clue’ in the second step of the Alice framework.” In re Bilski, 545 F.3d 943, 954 (Fed. Cir. 2008), aff’d, Bilski v. Kappos, 561 U.S. 593 (2010). According to In re Bilski, the transformation (1) must involve an underlying article from one state to a different state or thing, and (2) must be central to the purpose of Appellants’ claimed process.  Id.  While an underlying article can be intangible, such as electrical signals, and transformation can include data transformation, data must represent a physical object or an article. See Arrhythmia Research Tech., Inc. v. Corazoxic Corp., 958 F.2d 1053, 1059 (Fed. Cir. 1992); In re Abele, 684 F.2d 902, 905–06 (CCPA 1982). In this case, the examiner finds that the Claims are neither “tied to a particular machine or apparatus” nor do they “transform a particular article into a different state or thing.” In particular, none of the recited steps recite structural limitations on any apparatus or any specific operations. Although the Claims may have included a processor, memory, input, and output devices, these components are merely part of a generic 
3.	Regarding claims 13-18, the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept.20, 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter."). Thus, claims 13-18 are rejected under 35 U.S.C. 101 because, giving the claims their broadest reasonable interpretation, the claimed "computer-readable hardware storage medium" encompasses non-statutory subject matter, and is therefore patent-ineligible.
Claim Rejections - 35 USC § 103
4.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Farhan, et al. (US 20190332677; hereinafter FARHAN) in view of Poon, et al. (Computer Vision Workshops, 2011; hereinafter POON) and further in view of Mahata, et al. (Journal of Intelligent Systems, 2018; hereinafter MAHATA). 
 	As per claim 1, FARHAN (Title: Multilingual translation device and method) discloses “A machine translation system for bi-directional translation of textual sequences between a first language and a second language (FARHAN, [0110], sequence-to-sequence converter in a machine translation process <applicable to any direction for bi-directional translation> using an artificial neuron network; [0047], the multilingual translation device may extract the multilingual sentence from text contained in data), the machine translation system comprising: 
5a first autoencoder configured to receive a vector representation of a first textual sequence in the first language and encode the vector representation of the first textual sequence into a first sentence embedding (FARHAN, [0102], The word embedding algorithm may receive a sentence to be learned, and output a vector value corresponding to each word included in the sentence to be learned <read on sentence embedding, where sentence embedding can be realized in various ways>); 
[ a sum-product network (SPN) ] configured to receive the first sentence embedding and generate a second sentence embedding by [ maximizing a first 10conditional probability of the second sentence embedding given the first sentence embedding ] (FARHAN, [0114], The multilingual translation device may obtain corresponding vector values to all the words included in the source reference sentence and the target reference sentence, in operations 1015 and 1025; [0120], translate the multilingual sentence into a sentence in a target language; [0061], the multilingual translation device may obtain sentences in the target language corresponding to candidates belonging to the candidate group of the vector values corresponding to the target language, and evaluate the obtained sentences in the target language by using a language model (LM). The multilingual translation device may identify a most appropriate sentence <read on maximizing conditional probability which can be realized in various ways> from among the sentences in the target language, based on a result of the evaluation. Here, the sentence identified ; and 
a second autoencoder receiving the second sentence embedding, the second autoencoder being trained to decode the second sentence embedding into a vector representation of a second textual sequence in the second language (FARHAN, Fig. 2 <which shows the encoding and the corresponding decoding processes, where the decoding process performs the reverse operation of the encoding process as taught by FARHAN detailed above. Note that both the translation encoder and decoder must be trained before use. Also see POON and MAHATA below for training>. Examiner’s Note: it is confusing to call the decoding process performed by an ‘autoencoder’>; [0029], FIG. 10 is a flowchart of a method of training a sequence-to-sequence converter).”   
FARHAN does not expressly disclose “a sum-product network (SPN) ..” However, the feature is taught by POON (Title: Sum-Product Networks: A New Deep Architecture).
In the same field of endeavor, POON teaches: [Abstract] “sum-product networks (SPNs). SPNs are directed acyclic graphs with variables as leaves, sums and products as internal nodes, and weighted edges..” and [sec. 3, para 5] “SPNs can be viewed as probabilistic, general-purpose convolutional networks .. SPNs can also be viewed as a probabilistic version of competitive learning ..”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of POON in the system (as taught by FARHAN) for using SPNs to realize efficient textual (language) translation.
FARHAN in view of POON does not expressly disclose “maximizing a first 10conditional probability of the second sentence embedding given the first sentence embedding ..” However, 
In the same field of endeavor, MAHATA teaches: [sec. 3.1] “Moses is an SMT system that allows you to automatically train translation models for any language pair when trained with a large collection of translated texts (parallel corpus). Once the model has been trained, an efficient search algorithm quickly finds the highest probability translation among the exponential number of choices.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of MAHATA in the system (as taught by FARHAN and POON) for using probability-based statistical model to realize language translation.
As per claim 2 (dependent on claim 1), FARHAN in view of POON and MAHATA further discloses “15wherein: the second autoencoder is further configured to encode the vector representation of the second textual sequence in the second language into the second sentence embedding; the SPN is further configured to generate the first sentence embedding by 20maximizing a second conditional probability of the first sentence embedding given the second sentence embedding; and the first autoencoder is further configured to decode the first sentence embedding into the vector representation of the first textual sequence in the first language (see Claim 1 rejections, by simply switch the first and the second languages).”
As per claim 3 (dependent on claim 1), FARHAN in view of POON and MAHATA further discloses “15 25wherein the first autoencoder comprises a first encoder and a first decoder, wherein the second autoencoder comprises a second encoder 85819867US01- 31 - and a second decoder, and wherein each of the first encoder, first decoder, second encoder and second decoder independently comprises: a recurrent neural network (RNN), a convolutional neural network (CNN), or a transformer neural network (see Claim 1 rejections, by simply making both the first autoencoder and the second autoencoder a bi-directional translator, with ready mechanisms taught in Claim 1. MAHATA, [Abstract], Machine translation (MT) is the automatic translation of the source language to its target language .. using recurrent neural networks (RNNs)).”
As per claim 4 (dependent on claim 1), FARHAN in view of POON and MAHATA further discloses “15wherein the SPN comprises a plurality of layers, each 5layer independently formed by a plurality of sum-nodes or a plurality of product-nodes (POON, Figure 1 shows examples of SPNs .. sums and products are arranged in alternating layers, i.e., all children of a sum are products or leaves, and vice-versa).”
As per claim 5 (dependent on claim 1), FARHAN in view of POON and MAHATA further discloses “15wherein the first and second autoencoders are trained together in a first training phase, to: at the first and second autoencoders, encode vector representations of first 10and second training textual sequences from the first and second languages, respectively, into respective first and second training sentence embeddings; at the first and second autoencoders, decode first and second training sentence embeddings into respective vector representations of first and second reconstructed textual sequences in the first and second languages, respectively; 15and adjust parameters of the first and second autoencoders to minimize a loss function representing reconstruction losses between the first and second reconstructed textual sequences and the respective first and second training textual sequences (se Claim 1 rejections. FARHAN, [0029], FIG. 10 is a flowchart of a method of training a sequence-to-sequence converter; MAHATA, [sec. 3.1], Moses is an SMT system that allows you to automatically train translation models for any language pair when trained with a large collection of translated texts (parallel .”
As per claim 6 (dependent on claim 5), FARHAN in view of POON and MAHATA further discloses “15wherein the SPN is trained in a second training phase, to: adjust weights of the SPN to maximize a joint probability of the first and second training sentence embeddings; and compute maximized conditional probabilities using the joint probability (se Claim 1 rejections for SPN and training, where neural network training involves weight computation/update/adjustment by maximizing probabilities. MAHATA, [sec. 3.1], Moses is an SMT system that allows you to automatically train translation models for any language pair when trained with a large collection of translated texts (parallel corpus). Once the model has been trained, an efficient search algorithm quickly finds the highest probability translation among the exponential number of choices).”
Claims 7-12 (similar in scope to claims 1-6) are rejected under the same rationale as applied above for claims 1-6.     
Claims 13-18 (similar in scope to claims 1-6) are rejected under the same rationale as applied above for claims 1-6. 
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	3/5/2022

Primary Examiner, Art Unit 2659   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [[1] See Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”).  (Emphasis added).